FILED
                            NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FEDERAL TRADE COMMISSION,                        No. 10-56985

              Plaintiff - Appellee,              D.C. No. 8:09-cv-00770-DOC-AN

  and
                                                 MEMORANDUM *
ROBB EVANS & ASSOCIATES LLC,

              Receiver - Appellee,

  v.

PAUL JEFFREY LUCAS,

              Defendant - Appellant,


LUCASLAWCENTER
“INCORPORATED”, a corporation, DBA
Lucas Law Center; et al.,

              Defendants,

  and

ELECTRONIC CASH SYSTEMS, INC.,

              Creditor.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Paul Jeffrey Lucas, an attorney, appeals pro se from the district court’s

judgment for the Federal Trade Commission (“FTC”) in its action alleging that

Lucas and other defendants engaged in deceptive acts or practices in violation of

15 U.S.C. § 45(a) of the FTC Act. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the grant of summary judgment. FTC v. Gill, 265 F.3d 944,

954 (9th Cir. 2001). We affirm.

       The district court properly granted summary judgment on the FTC’s claim

that Lucas violated § 45(a) by falsely promising customers a full refund if he failed

to obtain a mortgage loan modification for them, because Lucas failed to establish

a genuine dispute of material fact as to whether he made material representations

and whether they were likely to secure and mislead customers. See id. at 950 (an

act or practice is deceptive if there is a material representation that is likely to

mislead consumers acting reasonably under the circumstances); see also FTC v.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                             2                                     10-56985
Cyberspace.com, LLC, 453 F.3d 1196, 1201 (9th Cir. 2006) (“A misleading

impression created by a solicitation is material if it involves information that is

important to consumers and, hence, likely to affect their choice of, or conduct

regarding, a product.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Lucas’s motion for

reconsideration because Lucas failed to show grounds warranting reconsideration.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      The district court did not abuse its discretion in granting in part the

Receiver’s motion to wind up the estate, including approving the Receiver’s Final

Report and Accounting. See SEC v. Hardy, 803 F.2d 1034, 1037 (9th Cir. 1986)

(reviewing for an abuse of discretion a district court’s decisions involving its

supervision of an equitable receivership).

      Lucas’s contentions concerning his remaining post-judgment motions, his

allegedly ineffective assistance of counsel in the district court, and alleged

misconduct by the FTC, the State Bar of California, and the Better Business

Bureau are unpersuasive.




                                             3                                     10-56985
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         4                                   10-56985